         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 1 of 12
                                                       on 10/07/2020    Page 1 of 12



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 AMANDA MOODY, KAREENA R. GUARNERI, DAJUAN
 MORROW, WILLIAM PATTERSON, NATALIA
 RICHARDS, MARTINA ROBINSON, and DE'JAHN
 RUFFIN                                                  STIPULATED
                                Plaintiff(s),            CONFIDENTIALITY
                                                         AGREEMENT AND
               - against -                               PROTECTIVE ORDER
 EMPIRE HOTEL DEVELOPMENT, INC. D/B/A HYATT
 PLACE POUGHKEEPSIE, HYATT CORPORATION,
 HYATT PLACE FRANCHISING, LLC, HYATT HOTELS                __ Civ. 2203
                                                          7:20            _ (PMH)
 CORP., and ERFAN KHAN
                                Defendant(s).



  PHILIP M. HALPERN, United States District Judge:



  individu

  Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

  information that they may need to disclose in connection with discovery in this action;

                 WHEREAS, the Parties, through counsel, agree to the following terms; and

                 WHEREAS, this Court finds good cause exists for issuance of an appropriately

  tailored confidentiality order governing the pretrial phase of this action,

                 IT IS HEREBY ORDERED that any person subject to this Order               including

  without limitation the Parties to this action (including their respective corporate parents,

  successors, and assigns), their representatives, agents, experts and consultants, all third parties

  providing discovery in this action, and all other interested persons with actual or constructive

  notice of this Order       will adhere to the following terms, upon pain of contempt:

                 1.

  produced or disclosed in the course of discovery in this action) that a person has designated as




                                                     1
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 2 of 12
                                                       on 10/07/2020    Page 2 of 12



                               this Order, no person subject to this Order may disclose such

  Confidential Discovery Material to anyone else except as this Order expressly permits:

                 2.       The Party or person producing or disclosing Discovery Material

                                                  ential only the portion of such material that it

  reasonably and in good faith believes consists of:

                 (a)      previously non-disclosed financial information (including without

                          limitation profitability reports or estimates, percentage fees, design fees,

                          royalty rates, minimum guarantee payments, sales reports, and sale

                          margins);

                 (b)      previously non-disclosed material relating to ownership or control of any

                          non-public company;

                 (c)      previously non-disclosed business plans, product-development

                          information, or marketing plans;

                 (d)      any information of a personal or intimate nature regarding any individual;

                          or

                 (e)      any other category of information this Court subsequently affords

                          confidential status.

                 3.       With respect to the Confidential portion of any Discovery Material other

  than deposition transcripts and exhibits, the Producing Party or its counsel may designate such



  protected portion in a manner that will not interfere with legibility or audibility; and (b)

  producing for future public use another copy of said Discovery Material with the confidential

  information redacted.




                                                     2
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 3 of 12
                                                       on 10/07/2020    Page 3 of 12



                 4.      A Producing Party or its counsel may designate deposition exhibits or

  portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

  the record during the deposition that a question calls for Confidential information, in which case

  the reporter will bind the transcript of the designated testimony in a separate volume and mark it

                                                                                                       all

  counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

  pages and lines of the transcript

  counsel receiving the transcript will be responsible for marking the copies of the designated

  transcript in their possession or under their control as directed by the Producing Party or that

  pers                                -day period following a deposition, all Parties will treat the

  entire deposition transcript as if it had been designated Confidential.

                 5.      If at any time before the trial of this action a Producing Party realizes that

  it should have designated as Confidential some portion(s) of Discovery Material that it

  previously produced without limitation, the Producing Party may so designate such material by

  so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

  Order will treat such designated portion(s) of the Discovery Material as Confidential.

                 6.      Nothing contained in this Order will be construed as: (a) a waiver by a

  Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

  protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

  evidence.

                 7.      Where a Producing Party has designated Discovery Material as

  Confidential, other persons subject to this Order may disclose such information only to the

  following persons:




                                                       3
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 4 of 12
                                                       on 10/07/2020    Page 4 of 12



              (a)   the Parties to this action, their insurers, and counsel to their insurers;

              (b)   counsel retained specifically for this action, including any paralegal,

                    clerical, or other assistant that such outside counsel employs and assigns to

                    this matter;

              (c)   outside vendors or service providers (such as copy-service providers and

                    document-management consultants) that counsel hire and assign to this

                    matter;

              (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                    Court appoints, provided such person has first executed a Non-Disclosure

                    Agreement in the form annexed as an Exhibit hereto;

              (e)   as to any document, its author, its addressee, and any other person

                    indicated on the face of the document as having received a copy;

              (f)   any witness who counsel for a Party in good faith believes may be called

                    to testify at trial or deposition in this action, provided such person has first

                    executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                    hereto;

              (g)   any person a Party retains to serve as an expert witness or otherwise

                    provide specialized advice to counsel in connection with this action,

                    provided such person has first executed a Non-Disclosure Agreement in

                    the form annexed as an Exhibit hereto;

              (h)   stenographers engaged to transcribe depositions the Parties conduct in this

                    action; and




                                               4
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 5 of 12
                                                       on 10/07/2020    Page 5 of 12



                 (i)     this Court, including any appellate court, its support personnel, and court

                         reporters.

                 8.      Before disclosing any Confidential Discovery Material to any person

  referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

  to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

  hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

  counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

  opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

  conclusion of the case, whichever comes first.

                 9.      In accordance with Rule 5                   Individual Practices, any

  party filing documents under seal must simultaneously file with the Court a letter brief and

  supporting declaration justifying on a particularized basis     the continued sealing of such

  documents. The parties should be aware that the Court will unseal documents if it is unable to



  higher values and is nar                                       Lugosch v. Pyramid Co. of

  Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                 10.     The Court also retains discretion whether to afford confidential treatment

  to any Discovery Material designated as Confidential and submitted to the Court in connection

  with any motion, application, or proceeding that may result in an order and/or decision by the

  Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

  afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

  such material has previously been sealed or designated as Confidential.




                                                    5
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 6 of 12
                                                       on 10/07/2020    Page 6 of 12



                 11.     In filing Confidential Discovery Material with this Court, or filing

  portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

                                                                                                   the

  Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

  unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

  and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

  the Confidential Court Submission.

                 12.     Any Party who objects to any designation of confidentiality may at any

  time before the trial of this action serve upon counsel for the Producing Party a written notice

  stating with particularity the grounds of the objection. If the Parties cannot reach agreement

  promptly, counsel for all affected Parties will address their dispute to this Court in accordance

  with paragraph 4(D                   Individual Practices.

                 13.     Any Party who requests additional limits on disclosure (such as

                                           circumstances), may at any time before the trial of this

  action serve upon counsel for the recipient Parties a written notice stating with particularity the

  grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

  Parties will address their dispute to this Court in accordance with paragraph 4(D) of this

          Individual Practices.

                 14.     Recipients of Confidential Discovery Material under this Order may use

  such material solely for the prosecution and defense of this action and any appeals thereto, and

  not for any business, commercial, or competitive purpose or in any other litigation proceeding.

  Nothing contained in this Order, however, will affect or restrict the rights of any Party with

  respect to its own documents or information produced in this action.




                                                    6
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 7 of 12
                                                       on 10/07/2020    Page 7 of 12



                 15.       Nothing in this Order will prevent any Party from producing any

  Confidential Discovery Material in its possession in response to a lawful subpoena or other

  compulsory process, or if required to produce by law or by any government agency having

  jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

  reasonably possible, and if permitted by the time allowed under the request, at least 10 days

  before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

  oppose compliance with the subpoena, other compulsory process, or other legal notice if the

  Producing Party deems it appropriate to do so.

                 16.       Each person who has access to Discovery Material designated as

  Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

  inadvertent disclosure of such material.

                 17.       If, in connection with this litigation, a party inadvertently discloses

  information subject to a claim of attorney-client privilege or attorney work product protection

  ("Inadvertently Disclosed Information"), such disclosure shall not constitute or be deemed a

  waiver or forfeiture of any claim of privilege or work product protection with respect to the

  Inadvertently Disclosed Information and its subject matter.

                 18.       If a disclosing party makes a claim of inadvertent disclosure, the

  receiving party shall, within five business days, return or destroy all copies of the Inadvertently

  Disclosed Information, and provide a certification of counsel that all such information has been

  returned or destroyed.

                 19.       Within five business days of the notification that such Inadvertently

  Disclosed Information has been returned or destroyed, the disclosing party shall produce a

  privilege log with respect to the Inadvertently Disclosed Information.

                 20.       The receiving party may move the Court for an Order compelling

                                                      7
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 8 of 12
                                                       on 10/07/2020    Page 8 of 12



  production of the Inadvertently Disclosed Information. The motion shall be filed under seal,

  and shall not assert as a ground for entering such an Order the fact or circumstances of the

  inadvertent production.

                    21.    The disclosing party retains the burden of establishing the privileged or

  protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

  the right of any party to request an in camera review of the Inadvertently Disclosed

  Information.

                    22.    Within 60 days of the final disposition of this action including all

  appeals      all recipients of Confidential Discovery Material must either return it including all

  copies thereof     to the Producing Party, or, upon permission of the Producing Party, destroy

  such material     including all copies thereof. In either event, by the 60-day deadline, the

  recipient must certify its return or destruction by submitting a written certification to the

  Producing Party that affirms that it has not retained any copies, abstracts, compilations,

  summaries, or other forms of reproducing or capturing any of the Confidential Discovery

  Material. Notwithstanding this provision, the attorneys that the Parties have specifically

  retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

  expert reports, legal memoranda, correspondence, or attorney work product, even if such

  materials contain Confidential Discovery Material. Any such archival copies that contain or

  constitute Confidential Discovery Material remain subject to this Order.

                    23.    This Order will survive the termination of the litigation and will continue

  to be binding upon all persons to whom Confidential Discovery Material is produced or

  disclosed.

                    24.    This Court will retain jurisdiction over all persons subject to this Order

  to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

                                                     8
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 9 of 12
                                                       on 10/07/2020    Page 9 of 12



  any contempt thereof.




                SO STIPULATED AND AGREED.

                WAGNER, BERKOW & BRANDT, LLP           LAW OFFICE OF SEAN M. KEMP



                IAN J. BRANDT                           SEAN M. KEMP
                Counsel for Plaintiffs                  Counsel for Empire Hotel Development, Inc. and Erfan Khan
                Dated:                                  Dated:



  Dated: New York, New York
         October 8, 2020
                                         SO ORDERED.



                                         Philip M. Halpern
                                         United States District Judge




                                               9
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 10 ofPage
                                                       on 10/07/2020     12 10 of 12
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 11 ofPage
                                                       on 10/07/2020     12 11 of 12



  any contempt thereof.




                SO STIPULATED AND AGREED.

                EPSTEIN BECKER & GREEN, PC

                 /s/ James J. Oh
                JAMES J. OH
                Counsel for the Hyatt Defendants
                Dated: 10/7/2020                                  Dated:



  Dated: New York, New York
         October 8, 2020

                                                   SO ORDERED.



                                                   Philip M. Halpern
                                                   United States District Judge




                                                      9
         Case 7:20-cv-02203-PMH
Case 7-20-cv-02203-PMH           Document
                          Document        28 in
                                   27-1 Filed Filed 10/08/20
                                                 NYSD         Page 12 ofPage
                                                       on 10/07/2020     12 12 of 12




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK



                             Plaintiff(s),                        NON-DISCLOSURE
                                                                  AGREEMENT
               - against -
                                                                     Civ.         (PMH)


                             Defendant(s).



                 I,                                         , acknowledge that I have read and

  understand the Protective Order in this action governing the non-disclosure of those portions of

  Discovery Material that have been designated as Confidential. I agree that I will not disclose

  such Confidential Discovery Material to anyone other than for purposes of this litigation and that

  at the conclusion of the litigation I will return all discovery information to the Party or attorney

  from whom I received it. By acknowledging these obligations under the Protective Order, I

  understand that I am submitting myself to the jurisdiction of the United States District Court for

  the Southern District of New York for the purpose of any issue or dispute arising hereunder and

  that my willful violation of any term of the Protective Order could subject me to punishment for

  contempt of Court.




                                                         Dated:
